Citation Nr: 1111516	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-30 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, and to include as secondary to left knee osteoarthritis and/or left ankle fracture, status post surgical fusion.

2.  Entitlement to an earlier effective date than July 7, 2003 for the grant of service connection for left ankle fracture, status post surgical fusion.

3.  Entitlement to an initial rating in excess of 10 percent for left ankle fracture, status post surgical fusion, from July 7, 2003 to October 4, 2005.

4.  Entitlement to an initial rating in excess of 20 percent for left ankle fracture, status post surgical fusion, from February 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which inter alia, denied service connection for depression and granted service connection for left ankle fracture, status post surgical fusion, with an assigned initial rating of 10 percent effective January 27, 2005.  A timely Notice of Disagreement was filed in July 2006, in which the Veteran preserved the issues framed above for appeal.

After the submission of additional evidence and arguments from the Veteran, in an August 2007 rating decision, the RO granted an earlier effective date for service connection for left ankle fracture status post surgical fusion, and assigned a 10 percent initial disability rating effective July 7, 2003.  The RO also granted a temporary total 100 percent disability rating, pursuant to 38 C.F.R. § 4.30, for the period from October 5, 2005 through January 31, 2005.  A 20 percent disability rating was assigned, effective February 1, 2006.  The assigned 20 percent disability rating has been undisturbed.

The Veteran's appeal was perfected by a September 2007 substantive appeal.  In spite of the RO's August 2007 rating decision, the substantive appeal does not in any way limit the scope of the Veteran's appeal.  Accordingly, the Board takes jurisdiction as to those issues framed above.

The issue of entitlement to a clothing allowance has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to an initial rating in excess of 20 percent for left ankle fracture, status post surgical fusion, from February 1, 2006, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection is presently in effect for the Veteran for osteoarthritis and instability of his left knee and for left ankle fracture, status post surgical fusion.

2.  The Veteran has been diagnosed with major depressive disorder, with psychotic features, and the evidence shows that disorder has been exacerbated by his service-connected left knee and left ankle disabilities.

3.  The Veteran filed the pending claim for service connection for a left ankle disorder on July 7, 2003; an August 27, 2007 rating decision awarded the Veteran an earlier effective date of July 7, 2003 for service connection for left ankle fracture, status post surgical fusion.

4.  At no time prior to July 7, 2003 did VA receive from the Veteran a claim of entitlement to service connection for a left ankle disorder.

5.  For the period from July 7, 2003 to October 4, 2005, the Veteran's left ankle fracture, status post surgical fusion was manifested by the absence of dorsiflexion or abduction in the left ankle, severe osteoarthritis, and a marked deformity of the calcaneus bone (os calcis).




CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include depression, and to include as secondary to left knee osteoarthritis and/or left ankle fracture, status post surgical fusion, have been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).

2.  The criteria for an earlier effective date than July 7, 2003 for the grant of service connection for left ankle fracture, status post surgical fusion, have not been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.400, 20.302(a), 20.1103 (2010).

3.  The criteria for an initial rating of 20 percent for left ankle fracture, status post surgical fusion have been met for the period from July 7, 2003 to October 4, 2005.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R.     §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5271, 5273 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Insofar as the issue of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, and to include as secondary to left knee osteoarthritis and/or left ankle fracture, status post surgical fusion, the Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nevertheless, given the favorable action taken below with respect to that issue, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action in that regard would result only in delay.

Insofar as the issues concerning the Veteran's claims of entitlement to an earlier effective date for service connection for left ankle fracture, status post fusion and of entitlement to higher initial staged ratings for the same disability, the Veteran was notified of the information and evidence needed to substantiate and complete a claim of service connection for his left ankle disability in a July 2004 letter.  A corrective letter was also mailed to the Veteran in November 2005, which purports to clarify the issues that were involved in the Veteran's appeal.  Subsequently, the issue of entitlement to service connection for left ankle fracture, status post surgical fusion was adjudicated for the first time in the RO's April 2005 rating decision.  

The Board notes that neither the July 2004 letter nor the November 2005 letter provides any notice that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Nonetheless, given that the Veteran's appeal stems from a rating decision providing for the initial grant of service connection for left ankle fracture, status post surgical fusion, there can be no prejudice to the Veteran in failing to provide adequate 5103(a) notice in this case.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (expressing VA General Counsel's determination that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Under the circumstances, the Board finds that the Veteran has received adequate notice concerning his claims.

In addition, insofar as the issues concerning earlier effective date and the assigned initial rating for left ankle fracture, status post surgical fusion, for the period from July 7, 2003 to October 4, 2005, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate a claim.  The Veteran's service treatment records and identified VA and private treatment records relevant to those issues have been obtained.  Although the Board observes that the Veteran was not afforded a VA examination to assess the severity of his left ankle disability during the period from July 7, 2003 to October 4, 2005, such an examination is not necessary in this case given the contemporary treatment records in the claims file that document the state of the Veteran's left ankle disability throughout that period.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection for an Acquired Psychiatric Disorder,
to Include Depression

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, any disability which is proximately due to, or results from, another disease or injury for which service connection has already been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.

The Board observes that the provisions of 38 C.F.R. § 3.310 were amended, effective October 20, 2006, during the pendency of this appeal.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  This amendment sets a standard under which a claim based on aggravation of a non-service-connected disability by a service-connected disability is to be considered.  Under this amendment, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Although VA has indicated that the purpose of the 2006 amended regulation is merely to apply the Court's ruling in Allen, accompanying comments to the regulation clarify that the changes were intended to place a burden on the Veteran to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not previously been VA's practice and thus suggests that the 2006 amendment amounts to a substantive change in the regulation.  For this reason, and as the Veteran's claim was filed in July 2003 before the regulatory change was effectuated, the Board will consider the Veteran's claim under the pre-amended version of 38 C.F.R. § 3.310, as it is more favorable to the Veteran.

In this case, the Veteran contends in his July 2003 claim and in a May 2005 letter that he has incurred depression that is secondary to his service-connected "left leg condition."  Service connection is presently in effect for the Veteran for disabilities in his left knee (rated separately as instability and osteoarthritis) and in his left ankle.  In considering the Veteran's assertion of secondary service connection for depression, the Board has taken into consideration both service-connceted disabilities which concern his lower left extremity.

VA treatment records which are relevant to treatment from 1999 through 2007 reflect a consistent and ongoing diagnosis of major depressive disorder that has been manifested by various symptoms, including:  depressed mood, anger, aggression, anxiety, nervousness, irritability, sleep disturbances, decreased concentration and energy, decreased memory, occasional auditory hallucinations, and suicidal and homicidal ideation.  A November 2004 record reflects the opinion that the Veteran's insomnia and irritability could be secondary to an exacerbation of disabilities of the back and left ankle.  Subsequent VA treatment records from 2005 through 2007 document complaints by the Veteran that he was frustrated by pain symptoms and physical limitations caused by the disabilities in his left knee and ankle.

A VA examination performed in December 2005, the purpose of which was to determine the etiology of the Veteran's depression, provides a diagnosis of major depressive disorder with psychotic features.  Although the examiner seems to opine that it is less likely than not that the Veteran's depression is caused by his left leg disabilities, she also finds that the Veteran's "chronic pain and leg problems definitely exacerbate his depressive symptoms and maintain the depressive episodes" (emphasis added).  At a minimum, the examiner appears to conclude that the Veteran's left leg disabilities have increased the severity of his major depressive disorder.

In view of the foregoing evidence, the Board finds that the Veteran is entitled to service connection for major depressive disorder with psychotic symptoms.  To that extent, this appeal is granted in full.


III.  Effective Date Earlier than July 7, 2003 for Service Connection
for Left Ankle Fracture, Status Post Surgical Fusion

Generally, the effective date of an award of disability compensation based on an original claim or a claim to reopen is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  The effective date of an award of compensation based upon direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2).

Under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2009); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene judicial precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  A report of examination or hospitalization that meets certain criteria will be accepted as an informal claim for an increase or to reopen provided the report relates to a disability that may establish entitlement.  38 C.F.R.                 § 3.157(a).  The date of outpatient or hospital examination or date of admission to a VA or uniformed service hospital will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(1).  Evidence received from a private physician or layperson will also be accepted as a claim for an increase or to reopen when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits.  The date of receipt of such evidence will be accepted as the date of receipt of the claim.  38 C.F.R.                    § 3.157(b)(2) (2009).

In this case, on July 7, 2003, the Veteran submitted a VA Form 21-4138 in which he asserted a "new claim" for service connection for various disorders, including a bilateral ankle condition with arthritis.  As previously discussed, the Veteran's service connection claim with respect to his left ankle was granted in a May 2006 rating decision with an assigned effective date of January 27, 2005.  Following the Veteran's timely July 2006 Notice of Disagreement, in which he expressed disagreement with the assigned disability rating and effective date, an August 2007 rating decision granted an earlier effective date of July 7, 2003 for service connection of left ankle fracture, status post surgical fusion.

The claims file contains various submissions from the Veteran which predate VA's receipt of his pending July 7, 2003 claim.  These submissions include:  August 1986 formal claim for service connection for a left knee disorder; August 1998 informal claim to reopen service connection for a "left leg" disorder; April 1999 Notice of Disagreement with VA's February 1999 rating decision denying service connection for a left knee disorder; October 1999 substantive appeal for service connection for a left knee disorder; April 2002 VA Form 21-4138 providing a treatment history for his claimed left knee disorder; and a January 2003 Appellant's Brief concerning the Veteran's claim of service connection for a left knee disorder.

A review of these submissions, however, does not indicate that the Veteran asserted a claim before July 7, 2003, either formally or informally, for service connection for a left ankle disorder.  In this regard, the Board observes that the Veteran does not make any reference to a left ankle condition, nor do the submissions express any intent to pursue a claim of service connection for a left ankle disorder.  Although the language of the Veteran's August 1998 claim, in which he reports a disability concerning the "left leg," suggests disabilities that may exist in addition to the disability in his left knee, subsequent submissions during the pendency of that claim clarify that the Veteran's intention was to seek reopening of his previously denied left knee service connection claim.  In that regard, the Board observes that, after the Veteran was provided a February 1999 rating decision denying service connection for a left knee disability, the Veteran's subsequently filed an April 1999 Notice of Disagreement in which he specifically alleged an in-service injury to his left knee.  Even after a September 1999 Statement of the Case continued to deny service connection for a left knee condition, the Veteran did not assert any disabilities, other than the one in his left knee, in his October 1999 substantive appeal.  Under the circumstances, it is evident that the scope of the Veteran's August 1998 claim was limited to service connection for his left knee disability and no more.

The Board also acknowledges that the claims file contains various VA treatment records which pertain to medical care received by the Veteran before and after July 7, 2003.  Nonetheless, while 38 C.F.R. § 3.157(b) does provide that VA treatment records can constitute an informal claim in certain cases, application of this regulation is not warranted in this case, as the cited regulation applies only to a distinct group of claims where service connection has already been established for the condition at issue.  See Crawford v. Brown, 5 Vet. App. 33 (1993); MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because appellant had not been granted service connection for his claimed condition, the mere receipt of medical records could not be construed as an informal claim for that disability).  In this case, there was not a prior allowance or disallowance of a claim for service connection for a left ankle disability.  Accordingly, the Veteran's treatment records may not be accepted as an informal claim.

In the absence of evidence of a claim for service connection for a left ankle disorder which was filed before July 7, 2003, the Board does not find the Veteran to be entitled to an effective date earlier than July 7, 2003 for service connection for left ankle fracture, status post surgical fusion.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of a veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Left Ankle Ratings

A.  Applicable Laws and Regulations for Initial Rating Claims, Generally

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings from the evidence show distinct time periods during which the service-connected disability exhibits symptoms that would warrant different ratings for each distinct period.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

With exception to the period from October 5, 2005 to January 31, 2006, during which the Veteran was assigned a 100 percent temporary total rating under 38 C.F.R. § 4.30, the Veteran's left ankle disability has been rated by the RO pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271.  Under DC 5271, a 10 percent disability evaluation is awarded for moderate limitation of motion of the ankle.  A maximum schedular 20 percent disability evaluation is appropriate where motion of the ankle is markedly limited.

The Board recognizes that additional diagnostic criteria for rating ankle injuries are available under DC 5270 (ankylosis of the ankle), DC 5272 (ankylosis of the subastragalar or tarsal joint), and DC 5274 (astragalectomy).  Nonetheless, as the evidence in this case does not demonstrate the presence of any ankylosis in the left ankle and does not indicate that the Veteran underwent an astragalectomy, these criteria are not applicable to the Veteran's case.  The Board has also considered the diagnostic criteria for rating disabilities of the feet, as expressed under DCs 5276 to 5284.  These criteria also are not analogous to the Veteran's left ankle disability and are also inapplicable in this case.

B.  Initial Rating in Excess of 10 Percent from July 7, 2003 to October 4, 2005

The Veteran's service treatment records do not document any reported left ankle symptoms during service, nor do they reflect any in-service treatment or diagnosis of a left ankle disorder.

VA treatment records from July 2000 show that the Veteran suffered a fall in which he injured his left ankle.  At that time, he reported constant pain that was localized over the medial aspect of his left foot.  X-rays taken at that time revealed severe narrowing of the talocalcaneal joint.

February 2001 VA treatment records reflect that the Veteran sustained a second injury to his left ankle after suffering another fall.  According to the Veteran, he struck his left ankle on a cement block and was experiencing acute pain.  X-rays of the left ankle at that time showed evidence of an old and healed calcaneal fracture and severe posttraumatic arthritis of the talotibial joint.
Subsequent VA treatment records through the remainder of 2001 document ongoing complaints of left ankle pain.  Repeat x-rays taken in August 2001 confirmed the presence of osteoarthritis of the left ankle.  A physical examination at that time revealed limited range of motion with pain being present during dorsiflexion and abduction of the ankle.  Specific range of motion findings are not expressed in the record.  X-rays taken in October 2001 continue to document the old calcaneal fracture and narrowing of the talocalcaneal joint space with associated sclerosis.  

At a private evaluation by Dr. R.A.S. in June of 2003, the Veteran reported a medical history that included three prior surgeries on his left ankle.  Range of motion testing performed at that time revealed a complete absence of flexion or extension of the left ankle.  X-rays of the ankle again confirmed osteoarthritis.

X-rays taken in November 2003 at VA medical facilities once again showed subtalar joint sclerosis and narrowing, which was interpreted as being indicative of advanced degenerative disease.  These x-ray studies, however, also showed a deformity of the posterior half of the calcaneus with thickened trabecula and cortical thickening.

In June 2004, the Veteran received VA treatment following a motor vehicle accident in which he was an unrestrained passenger.  He reported that he sustained left leg trauma in the accident and reported pain and stiffness in his left ankle.  X-rays taken at that time revealed a tibial plateau and bimalleolar fracture.  The Veteran underwent an open reduction and fixation surgery in which metallic plates and screws were placed in his left ankle.

Follow-up x-rays of the left ankle taken in July and August of 2004 revealed posttraumatic changes of the calcaneal bone and talus.  Interestingly, the July 2004 radiology report indicates that deformities of the calcaneal bone were most likely due to fracture, but does not specify as to whether such changes were the result of the June 2004 fracture or an older fracture.

Subsequently, the Veteran reported persistent left ankle pain through October 2005.  A VA bone scan performed in December 2004 revealed the presence of a Charcot joint.  March 2005 VA treatment records reveal that the Veteran continued to wear a crow boot on his left foot.  X-rays at that time once again showed deformities of the left ankle and hindfoot secondary to trauma, but also does not indicate the age of the noted deformities.

Based upon the foregoing evidence, the Board finds that the Veteran is entitled to a disability rating of 20 percent for left ankle fracture, status post surgical fusion, for the period from July 7, 2003 through October 4, 2005.  The evidence relevant to that period shows that the Veteran's left ankle has been absent any dorsiflexion or abduction.  Repeated radiological studies of the left ankle have consistently revealed severe osteoarthritis of the left ankle and a marked deformity of the calcaneus bone (os calcis).  Under the circumstances, the evidence indicates marked limitation of motion of the left ankle, and accordingly, warrants the assignment of a maximum schedular 20 percent disability rating under either DC 5271 or DC 5273.

The evidence corresponding to the period from July 7, 2003 through October 4, 2005 does not show that the Veteran's left ankle disorder markedly interfered with his employment status beyond that which is already contemplated by the assigned rating.  Although the Board acknowledges that the Veteran underwent surgery on his left ankle in June 2004 following a non-service related motor vehicle accident, the evidence for this period does not indicate any other hospitalizations for treatment of the left ankle.  As such, the Board does not find that the left ankle disability has necessitated frequent periods of hospitalization in the period from July 7, 2003 through October 4, 2005.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional cases."  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board finds that there is no basis for additional "staged" ratings within the period from July 7, 2003 to October 4, 2005.  Rather, the symptomatology shown upon examination during the pendency of the appeal has been essentially consistent and fully contemplated by the assigned disability rating for that staged period.

Overall, the disability picture during this staged period closely approximates the criteria for a 20 percent disability rating, pursuant to DC 5271, as well as DC 5273.  Hence, the evidence supports the assignment of an initial disability rating of 20 percent for left ankle fracture, status post surgical fusion, for the period from July 7, 2003 to October 4, 2005.  To that extent, this appeal is granted.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for an acquired psychiatric disorder, to include depression, and to include as secondary to left knee osteoarthritis and/or left ankle fracture, status post surgical fusion, is granted.

An earlier effective date than July 7, 2003 for the grant of service connection for left ankle fracture, status post surgical fusion, is denied.

For the period from July 7, 2003 to October 4, 2005, an initial rating of 20 percent for left ankle fracture, status post surgical fusion, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In regard to the Veteran's claim for a disability rating in excess of 20 percent for left ankle fracture, status post surgical fusion, for the period from February 1, 2006, the Board observes that a VA examination to determine the severity of the Veteran's left ankle disability during that staged period has not yet been performed.  VA treatment records from September 2006 through August 2007 reflect ongoing complaints of left foot pain, complete absence of dorsiflexion of the left ankle, and difficulty ambulating as a result of the left ankle disability.  Records from October 2006 and January 2007 show that the Veteran required "rockerbottom" shoes to assist him in ambulation.  A review of the claims file reveals that the most recent treatment records obtained to date pertain to treatment rendered in September 2007.
Under the circumstances, the Veteran should be contacted and requested to identify the names and addresses of any VA and private medical facilities that have provided treatment for his left ankle since August 2007.  Any treatment records identified by the Veteran should be obtained.

Once such records have been obtained, the Veteran should be scheduled for a new VA examination for the purpose of determining the current severity of his left ankle disability.  The examination should focus on whether the Veteran's left ankle disability has required frequent hospitalization since February 1, 2006 and also on whether the Veteran's service-connected disabilities in his left ankle has markedly interfered with his employment status.  To the extent that the Veteran's left ankle disability has interfered with his employment status, the examination should also include an opinion as to whether the Veteran's service-connected disabilities have rendered him incapable of securing or maintaining a substantially gainful occupation.

The RO should also readjudicate the Veteran's claim for a rating in excess of 20 percent for left ankle fracture, status post surgical fusion, for the period from February 1, 2006, on an extraschedular basis pursuant to 38 C.F.R. § 3.321.  Moreover, the Board observes that the determination as to whether the Veteran is entitled to TDIU, including the effective date for such an award, is part and parcel of the determination of the initial rating for his left ankle claim.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As such, the RO should also consider whether the Veteran is entitled to TDIU.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for entitlement to an initial rating in excess of 20 percent for left ankle fracture, status post surgical fusion, from February 1, 2006.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  

The Veteran should also be provided a VA 21-4142 release and be requested to provide on the release the name(s) and address(es) of any VA or private medical facilities that have provided treatment for his left ankle fracture, status post surgical fusion, since August 2007.

2.  After securing any necessary release forms, with full address information, all records of medical treatment which are not currently associated with the Veteran's claims file should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be included in the claims file.

3.  After the above actions have been performed, the Veteran should be afforded a VA examination, with an appropriate examiner, to determine the current severity of the Veteran's left ankle fracture, status post surgical fusion.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed, to include:  obtaining a complete medical and treatment history from the Veteran; range of motion tests of the left ankle; and radiological studies such as x-rays, CT scans and/or an MRI of the left ankle.  Based upon a review of the evidence in the claims file and the clinical findings on examination, the VA examiner is requested to provide an opinion as to the severity of the Veteran's left ankle disability, including an opinion as to whether the Veteran's left ankle disability has markedly interfered with his employment status and/or has required frequent hospitalization since February 1, 2006.  To the extent that the examiner finds that the Veteran's left ankle disability has interfered with his employment status, the examiner should also offer an opinion as to whether any of the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.  The examiner should provide supporting rationale for opinions rendered, including a discussion of all findings on examination, relevant evidence in the claims file, applicable medical principles, and an explanation as to the reasons why the Veteran's left ankle disability has or has not markedly interfered with his employment status.

All opinions and supporting rationale should be expressed in a typewritten report.

4.  After completion of the above development, the Veteran's claim of entitlement to an initial rating in excess of 20 percent for left ankle fracture, status post surgical fusion, from February 1, 2006, should be readjudicated.  

The RO's readjudication should include consideration of whether the Veteran's left ankle disability warrants consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321.  Also, in accordance with Rice, the RO should consider whether the Veteran is entitled to TDIU in the period from February 1, 2006.

If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


